Case 1:20-cv-01047-SOH Document 35                 Filed 07/23/21 Page 1 of 1 PageID #: 189




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

ZORA JONES, Individually and on
behalf of others similarly situated                                                     PLAINTIFF

v.                                    Case No. 1:20-cv-1047

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                                     DEFENDANT

                                              ORDER

       Before the Court is Plaintiff’s Renewed Motion to Stay Proceedings. ECF No. 26. Plaintiff

states that this motion is unopposed. The Court finds this matter ripe for consideration.

       On January 7, 2021, this Court granted Plaintiff’s request for a stay for eight (8) weeks due

to the death of Plaintiff, Zora Jones. ECF No. 21. On March 9, 2021, this Court granted in part and

denied in part Plaintiff’s request to extend the stay for three weeks. ECF No. 23. On March 30,

2021, Plaintiff filed the instant motion requesting an extension of the stay pending the United

States Supreme Court’s ruling in Facebook, Inc. v. Duguid, 141 S. Ct. 193 (2020).1

       Since the Supreme Court has issued a decision on the above mentioned case, the Court

finds that Plaintiff’s Motion to Stay Proceedings (ECF No. 26) should be and hereby is DENIED.

Thus, the stay of this case is LIFTED.

       IT IS SO ORDERED, this 23rd day of July, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




1
  The United States Supreme Court announced its decision in Facebook, Inc. v. Duguid on April 1, 2021.
https://www.supremecourt.gov/opinions/20pdf/19-511_p86b.pdf
